Citation Nr: 1708673	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  00-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to a compensable disability rating for a surgical scar of the left knee.

5.  Entitlement to a compensable disability rating for post-operative residuals of a right hernioplasty.

6.  Entitlement to a disability rating greater than 30 percent for degenerative joint disease of the left knee.

7.  Entitlement to an initial disability rating greater than 10 percent for left knee instability.

8.  Entitlement to an increased rating greater than 30 percent for hammertoes, degenerative joint disease, and hallux valgus of the left foot.

9.  Entitlement to an increased rating greater than 30 percent for hammertoes, degenerative joint disease, and hallux valgus of the right foot.



REPRESENTATION

Appellant represented by:	William J. LaCroix, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2000, August 2008, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In May 2002, the Veteran presented testimony before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of this hearing has been associated with the claims file.  In March 2004, the Veteran was notified that the VLJ who conducted the May 2002 hearing was no longer employed by the Board and was asked if he desired another hearing.  Later that month, the Veteran indicated that he wished to appear before another VLJ.  In May 2004, the Veteran was afforded another hearing before a different VLJ regarding the issues of entitlement to increased ratings for degenerative joint disease of the left knee, hallux valgus of the left foot, and hallux valgus of the right foot.  

In September 2004, the Board denied an increased rating greater than 30 percent for left knee degenerative joint disease; granted a 10 percent rating for left knee instability; and remanded the claims for increased ratings for hammertoes and hallux valgus of the right and left feet.  In May 2005, the Board denied higher evaluations for hammertoes with hallux valgus of the right and left feet.

The Veteran appealed the Board's May 2005 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2006 Order, the Court granted a Joint Motion for Remand (JMR), vacating the May 2005 decision and remanding the issues to the Board for readjudication in accordance with the JMR.  In May 2007, the Board granted a 30 percent disability rating for the left foot disability and denied a rating greater than 10 percent for the right foot disability.  The Veteran appealed the Board's May 2007 to the Court.  In a March 2008 Order, the Court granted a JMR, vacating the Board's May 2007 decision and remanding the claims for readjudication in accordance with the JMR.  

In a June 2011 decision, the Board awarded a 30 percent rating for the right foot disability and denied an increased rating greater than 30 percent for a left foot disability, a compensable rating for a left knee surgical scar, a compensable rating for post-operative residuals of a right hernioplasty, a rating greater than 30 percent for left knee degenerative joint disease, an initial rating greater than 10 percent for left knee instability, an initial rating greater than 10 percent for left hip degenerative joint disease, an initial compensable rating for left gluteus maximus hypertrophy, an effective date prior to September 27, 1999 for the grant of a 30 percent rating for the left foot disability, and a claim to reopen the issue of entitlement to service connection for a lumbar spine disability.  The Board remanded the issues of entitlement to service connection for gout and entitlement to service connection for a right ankle disability.

The Veteran appealed the Board's June 2011 decision to the Court.  In a subsequent JMR, the Veteran abandoned his appeal of the issues of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left hip; entitlement to an initial compensable rating for left gluteus maximus hypertrophy; and entitlement to an effective date prior to September 27, 1999 for the grant of a 30 percent rating for a left foot disability.  In a June 2012 Order, the Court granted the JMR, vacating the Board's June 2011 decision and remanding the case to the Board for additional consideration in accordance with the JMR.

In November 2013, the Board informed the Veteran that the VLJ who conducted his May 2004 hearing was no longer employed by the Board and offered the Veteran another hearing.  In December 2013, Veteran declined another hearing before the Board.  

In a March 2014 decision, the Board reopened the issue of entitlement to service connection for a low back disorder and granted entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 decision, the Board remanded the Veteran's claims for entitlement to service connection for a lumbar spine disability; entitlement to service connection for gout; entitlement to service connection for a right ankle disability; entitlement to a compensable rating for post-operative residuals of a right hernioplasty; entitlement to an increased rating greater than 30 percent for left knee degenerative joint disease; entitlement to an initial rating greater than 10 percent for left knee instability; entitlement to an increased rating greater than 30 percent for a left foot disability; and entitlement to an increased rating greater than 30 percent for a right foot disability to the RO for additional development.  In particular, the Board requested that the RO obtain the Veteran's VA treatment records dated from October 2010 through the present, afford the Veteran a hearing before a Decision Review Officer, and obtain private treatment records from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health.

In compliance with the Board's remand directives, the Veteran's updated VA treatment records were obtained and the Veteran was offered a hearing before a Decision Review Officer in May 2016.  However, review of the claims file does not reflect that the RO attempted to obtain the identified private treatment records identified by the Veteran.  Although the RO sent the Veteran three general duty to assist letters, none of the letters identified the private treatment records sought or requested that the Veteran provide authorizations for the private treatment records.  Accordingly, the Veteran's appeal must be remanded to the RO for compliance with the Board's March 2014 Remand directives, including requesting that the Veteran provide updated authorizations for the private providers and obtaining any records.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Additionally, review of the claims file reflects that additional VA treatment records dated after the most recent supplemental statement of the case have been associated with the claims file.  The Veteran has not submitted a waiver of RO consideration of this evidence.  It would be prejudicial for the Board to address this evidence without a waiver.  Because the claims are already being remanded for the reasons discussed herein, such additional evidence can be reviewed in the first instance by the RO on remand.  38 C.F.R. § 20.1304(c) (2016).

The Veteran should also be provided with a new VA examination to obtain an opinion regarding the etiology of his lumbar spine disability.  Although the Veteran was provided with a VA examination discussing whether his lumbar spine disability was etiologically related to his service-connected left knee disability in April 2010, the Board does not find the opinion provided to be adequate.  The April 2010 VA examiner opined that the Veteran's scoliosis of the lumbar spine was not caused or aggravated by his service-connected lumbar spine disability.  However, since that time, the Veteran submitted a magnetic resonance imaging (MRI) scan of the lumbar spine which documents evidence of degenerative changes in the lumbar spine with disc problems.  As the April 2010 VA examiner did not consider or address whether the Veteran's degenerative arthritis of the lumbar spine was caused or aggravated by his service-connected left knee disability, a new VA opinion is required.  

Last, the Veteran should be provided with updated VA examinations discussing the severity of his service-connected left knee degenerative joint disease and instability; post-operative residuals of right hernioplasty; left knee scar; right foot disability; and left foot disability.  The most recent VA examinations in the claims file addressing these disabilities are dated in August 2013.  As these examinations are already almost four years old, and may be much older by the time the appeal is returned to the Board, new VA examinations should be provided.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from Drs. C.F., J.B., and E.T., Physicians Rehab Clinic, and Vidant Home Health.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.

2.  Schedule the Veteran for a new VA examination to determine the etiology of his lumbar spine degenerative arthritis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a thorough review and discussion of the evidence in the claims file, to include the service treatment records, post-service medical records, and lay statements submitted by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current degenerative arthritis of the lumbar spine was either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected left knee degenerative joint disease and instability.  A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the range of motion of the left knee in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's left knee disability.  Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

4.  Provide the Veteran with a new VA examination to assess the current severity of his post-operative residuals of a right hernioplasty.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must also state whether the Veteran's post-operative residuals of a right hernioplasty results in postoperative recurrent hernia which is readily reducible and well supported by truss or belt; is small and recurrent and not well supported by truss, or not readily reducible; or is large and recurrent and not well supported under ordinary conditions and not readily reducible when considered inoperable.

5.  Provide the Veteran with a new VA examination to assess the current severity of his right and left foot hammertoes with degenerative joint disease and hallux valgus.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left foot disabilities. 

The assessment should include a finding as to whether the overall severity of the disability of each foot is moderate, moderately severe, or severe.  The examiner should also review the claims file, and to the extent possible, opine as to whether the severity of the Veteran's disability of each foot was moderate, moderately severe, or severe throughout the appeal period, indicating when changes in severity occurred and identifying the symptoms that reflect such changes.

A complete rationale for any opinion advanced must be provided.

6.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

7.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the November 2016 supplemental statement of the case.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




